Title: General Orders, 5 April 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Wednesday April 5th 1780.
            Parole Remember—  C. Signs Secrecy—Silence—
          
          The Picket guard at Head-Quarters will be relieved ’till further orders daily, by Lord-Stirling’s Genl St Clair’s and General Clinton’s divisions, in rotation—The officers are not to be absent from this guard during their tour of duty; They are to receive their orders respecting the disposition &c. from Majr Gibbs—This is to be considered as a standing order until countermanded—Lord Stirling’s division furnishes the Picket tomorrow.
          All General and Staff officers not immediately connected with the line, are requested to inform the Adjutant General, what guards, fatigue parties, artificers or assistants they have, or may want, from the army, that they may be furnished on or before the 8th instant, as all troops belonging to the line; however employed, will be called in immediately after that day.
          At a division General Court-Martial held March 30th by order of Major General Lord Stirling of which Majr Edwards was President—Thomas Brown of the 2nd New-Jersey regiment was brought before the court charged with “Desertion” and plead guilty—The Court on considering the charge against Thomas Brown and finding him to be an old offender, guilty of repeated desertion, do unanimously sentence him to be hanged by the neck until he is dead.
          The Commander in Chief approves the sentence.
        